Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 12/12/2022.
Claims 1, 3-9,11-17, 19-23 have been amended.
Claims 2, 10, 18 have been canceled.
Claims 1, 3-9, 11-17, 19-23 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 12/12/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1, 3-9, 11-17, 19-23 rejection under 35 USC § 101:
Applicant argues that “ the amended claims now recite using various components of a vehicle-based media system to: (i) capture audio content comprising advertising content; (ii) identify reference audio content that has a threshold extent of similarity with the advertising content of the captured audio content via a specific fingerprinting protocol; and (iii) using that identified reference audio content to identify a specific computational action to be performed by a computing device that is external to the vehicle-based media system based on the computational action being related to the advertisement content of the captured audio content.  Such a process, particularly when considered with all the other elements of claim 1, could not reasonably be captured and performed mentally, much less based on real-time data from (and performed in real time by) the vehicle-based media system, nor do any (much less all) of the claim elements of the specifically recited system amount to a mere "abstract idea".  Accordingly, applicant submits that claim 1 does not present an abstract idea and further argues that any alleged abstract idea in claim 1 is integrated into a practical application in the space of vehicle-based media systems. In view of the foregoing, Applicant submits that amended claim 1 is directed to patent-eligible subject matter under § 101. In addition, Applicant submits that independent claims 9 and 17 are directed to patent-eligible subject matter under § 101 for at least the same reasons that claim 1 is directed to patent-eligible subject matter.  Therefore, Applicant requests that the Office withdraw the § 101 rejections. Additionally, Applicant respectfully requests that the Office withdraw the § 101 rejections of the remaining claims for at least the reason that each of these claims depends from one of claims 1, 9, or 17 (page 5/14)”. 
Examiner disagrees.    The claimed invention is directed to an abstract idea without significantly more.  The claim recites (i) capture audio content comprising advertising content; (ii) identify reference audio content that has a threshold extent of similarity with the advertising content of the captured audio content via a specific fingerprinting protocol; and (iii) using that identified reference audio content to identify a specific computational action.
The limitation of capturing an audio content comprising advertising content; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. vehicle media system). That is, other than reciting (“ a network interface for communicating with an external device, one or more processors and instructions stored and executed  by one or more  processor, vehicle system and external device”),  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language,” capturing” in the context of this claim encompasses the user receive and/or listen to an audio content comprising advertising content.  similarly, the limitation of identifying reference audio content that has a threshold extent of similarity with the advertising content of the captured audio content via a specific comparison process (i.e. fingerprinting protocol), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components ((“ a network interface for communicating with an external device, one or more processors and instructions stored and executed  by one or more  processor, vehicle system and external device”).   For example, but for the “by a processor” language, “ identifying” in the context of this claim encompasses the user using that identified reference audio content to identify a specific computational action. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element  – using a processor to perform both the capturing and identifying steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of capturing and identifying, such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the capturing and identifying  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Therefore, the claim rejection of claims 1, 3-9, 11-17, 19-23 rejection under 35 USC § 101 is maintained.
Applicant argues that “ the claimed invention provides a useful and innovative solution to this technological problem by improving the functionality of a vehicle-based media system to perform more accurate, real-time analysis of captured audio content to identify and take specific actions related to advertising content in the captured audio content.  .... Accordingly, as the Specification make clear, vehicle-based media systems would be improved if "while a vehicle-based media system is presenting an audio advertisement, the vehicle-based media system determines an audio fingerprint of the advertisement," and one more computational actions are identified and transmitted to an external computing device based on the same. Applicant notes that amended claim 1 (and claims 9 and 17) provide just such an improvement to a technical field and present a novel, practical solution to the same problem-and are thus patent eligible under § 101 for this reason as well.  For at least these reasons, Applicant respectfully requests that the Office withdraw the § 101 rejection of claim 1. And for largely the same reasons, Applicant requests withdrawal of the § 101 rejections of claims 9 and 17. Additionally, Applicant respectfully requests that the Office withdraw the § 101 rejections of the remaining claims for at least the reason that each of these claims depends from one of claims 1, 9, or 17 (page 6/14)”. 
Examiner disagrees.  The recitation of “real-time analysis of captured audio content to identify and take specific actions related to advertising content in the captured audio content and sending via network interface of the vehicle system an instruction to perform the identified computational action” is NOT a technical improvement solution to the functionality of a vehicle based media system nor is a technical improvement to the claimed processor (s).   
That is the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (real-time analysis of captured audio content to identify and take specific actions related to advertising content in a vehicle environment) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1, 3-9, 11-17, 19-23 rejection under 35 USC § 101 is maintained.
With regard to claims 1, 3-9, 11-17, 19-23 rejection under 35 USC § 103 (a): Applicant’s arguments are considered, but they are moot based on the new ground of rejection.
With regard to claims 1, 3-9, 11-17, 19-23 rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments are considered.  Accordingly, the claim rejection of claims , 3-9, 11-17, 19-23 rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Double Patenting
 “Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-9, 11-17, 19-23 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat No. 10/880,023.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1, 3-9, 11-17, 19-23 of the instant application do not causing one or more speakers to output the received audio and using the microphone of the vehicle based system to capture the output audio content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application the limitation of  causing one or more speakers to output the received audio and using the microphone of the vehicle based system to capture the output audio content  with the motivation of providing a user of a vehicle system with  an opportunity to interact with the captured audio visually on the vehicle system display.
 Claims 1, 3-9, 11-17, 19-23 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat No. 10/931,390.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1, 3-9, 11-17, 19-23 of the instant application do not causing one or more speakers to output the received audio and using the microphone of the vehicle based system to capture the output audio content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application the limitation of causing one or more speakers to output the received audio and using the microphone of the vehicle based system to capture the output audio content  with the motivation of providing a user of a vehicle system with  an opportunity to interact with the captured audio visually on the vehicle system display. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced patent application and would be covered by any patent granted on that patent application since the referenced patent application and the instant application are claiming common subject matter, as follows: capturing audio content and sending the captured audio via network interface of the vehicle system instructions to an external device.
	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, 19-23 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
In this case, claim(s) 1, 3-8, 21 are directed to device (i.e. an apparatus); claim (s) 9,11-16, 22 are directed to a method; claim (s) 17, 19-20, 23  are directed to a non transitory computer medium.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites the limitations of: “ capturing audio content, wherein the captured audio content comprises advertisement content; identifying reference audio content that has at least a threshold extent of similarity with the advertisement content of the captured audio content, wherein identifying the reference audio content that has a threshold extent of similarity with the advertisement content of the captured audio content comprises identifying fingerprint data associated with the reference audio content that has at least a threshold extent of similarity with fingerprint data associated with the advertisement content of the captured audio content; identifying a computational action based at least on the identified reference audio content, wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to the  advertisement content of the captured audio content; and sending, instructions to perform the identified computational action”.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations. Accordingly, the claim recites an abstract idea. Same analysis is applied here to independent claims 9 and 17.
This judicial exception is not integrated into a practical application because recites the following additional elements: “ network interface of the vehicle-based media system, an external computing device, processor”, is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Same analysis is applied to claims 8 and 15.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “ network interface of the vehicle-based media system, an external computing device, processor”,  amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 9 and 17
The dependent claims 3-8,11-16, 19-23  are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claims further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 9 and 17. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 17, 19, 21-23   are rejected under 35 U.S.C. 103(a) as being unpatentable over Harb, US PUB No: 2020/0228215 A1 in view of Kansara, US Pub No: 2015/0319,506 A1. 

Claims 1, 9 , 17 and 21-23:
Harb discloses:
a network interface for communicating with an external computing device that is distinct from the vehicle-based media system; one or more processors; and a non-transitory, computer-readable medium storing instructions that, when executed by the one or more processors, cause the vehicle-based media system to perform a set of operations comprising (see at least  paragraphs 39, 47, 79 and fig 1 with the associated text, paragraph 39 (a simplified illustration or block diagram of an example system to provide augmented content for connected over-the-air broadcast radio and/or for mobile application synchronized with over-the-air broadcast radio. This may be called simply a “synchronization system” for brevity. A radio station typically operates an automation system. The “station now playing system 104” may be a coupled to or integrated with the station automation system. The automation system is operated by a radio station to generate broadcast radio programming, often 24 hours a day)
capturing audio content, wherein the captured audio content comprises advertisement content (see at least paragraph 47 (user device is receiving a radio broadcast over the air. The synchronization server is in communication with the corresponding radio station middleware. The synchronization server receives a now playing (“NP”) event message from the station now playing system, block 208. The event may be captured and forwarded by the middleware. The event may be asynchronous, triggered by a change in the type of content now being broadcast; for example, the start of a song, or the start of DJ talking, or the start of an advertisement; paragraph 76 (machine-readable code or instructions executable on a processor of a mobile device, for example, 144 in FIG. 1. The executable code preferably is implemented in a mobile app, which we call a “synchronization app,” for use in augmenting an over-the-air radio broadcast. The synchronization app may be made available for download from a suitable server or “App Store.” The app is launched, block 402, and then it begins (automatically or responsive to user input) to acquire audio input, block 404. It may acquire audio input, for example, through a microphone, of the live radio broadcast playing on a nearby radio receiver. The process extracts the station signature from the audio input, block 406);

identifying a computational action based at least on the identified reference audio content, wherein identifying the computational action based at least on the identified reference audio content comprises identifying a computational action related to the  advertisement content of the captured audio content; and sending, via a network interface of the vehicle-based media system, an instruction that causes an external computing device to perform the identified computational action (see at least paragraph 76 (machine-readable code or instructions executable on a processor of a mobile device, for example, 144 in FIG. 1. The executable code preferably is implemented in a mobile app, which we call a “synchronization app,” for use in augmenting an over-the-air radio broadcast. The synchronization app may be made available for download from a suitable server or “App Store.” The app is launched, block 402, and then it begins (automatically or responsive to user input) to acquire audio input, block 404. It may acquire audio input, for example, through a microphone, of the live radio broadcast playing on a nearby radio receiver. The process extracts the station signature from the audio input, block 406); paragraph 78  smartphone app receives additional content (for example, visual content) from the synchronization server over the data connection, block 420. The additional content may be interactive, taking advantage of the user interface elements of a connected radio, connected vehicle, or smartphone, or any combination thereof); paragraph 79 (As one example of interactivity, the DJ 106 talking at the broadcast station may pose a question to listeners, for example, seeking a yes/no or multiple-choice answer. In an embodiment, the DJ may initiate the question or poll at the DJ dashboard 102. The synchronization server 130, based on interfacing with the DJ dashboard via connection 107, then generates the poll and transmits it via data connections 136, which may include the data connection to smartphone 144. In this example, the additional content is synchronized to the DJ now talking. The smartphone app is configured to present the poll at a user interface, and receive the user input in response, and then return the response to the synchronization server 130 over the data connection. The synchronization server may pass the response on to the DJ dashboard 102. In an embodiment, the synchronization server may be programmed to aggregate such responses from multiple listener devices (see 140, 142, 144 as examples), and transmit an aggregate result to the DJ dashboard);
generating audio signature (i.e.fingerprint) data of the advertisement content of the captured audio content; 
comparing the generated audio fingerprint data to a plurality of reference audio fingerprint items; and determining that a particular reference audio signature (i.e  fingerprint) item of the plurality of reference audio signature (i.e  fingerprint) items has at least the threshold extent of similarity with the generated audio signature (i.e  fingerprint) (see at least paragraphs 47, 76 and 79, paragraph  79 (the DJ 106 talking at the broadcast station may pose a question to listeners, for example, seeking a yes/no or multiple-choice answer. In an embodiment, the DJ may initiate the question or poll at the DJ dashboard 102. The synchronization server 130, based on interfacing with the DJ dashboard via connection 107, then generates the poll and transmits it via data connections 136, which may include the data connection to smartphone 144. In this example, the additional content is synchronized to the DJ now talking. The smartphone app is configured to present the poll at a user interface, and receive the user input in response, and then return the response to the synchronization server 130 over the data connection. The synchronization server may pass the response on to the DJ dashboard 102. In an embodiment, the synchronization server may be programmed to aggregate such responses from multiple listener devices (see 140, 142, 144 as examples), and transmit an aggregate result to the DJ dashboard);
Harb does not specifically disclose, but Kansara however discloses :
identifying reference audio content that has at least a threshold extent of similarity with the received audio content, wherein identifying the reference audio content that has a threshold extent of similarity with the received audio content comprises identifying fingerprint data associated with the reference audio content that has at least a threshold extent of similarity with fingerprint data associated with the received audio content (see at least abstract, paragraphs 38, 40,85, claims 21-30; Claim 26 (wherein analyzing the media data comprises: applying audio fingerprinting to the media data to identify one or more patterns of sound; querying one or more data sources to match the one or more patterns of sound to one or more audio content items; wherein the one or more content items include one or more of: landmarks of a place, imagery of the place, history of the place, map data indicating a location of the place, travel information for the place); Paragraph 85 (In FIG. 7, the graphical user interface 700 is displayed by the metadata display logic 132 of the mobile computing device 130 in response to determining that playback of the media item presented by the streaming video controller 122 is within a threshold distance of the timecode associated with the displayed content item);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb including augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of  Kansara’s  including applying audio fingerprinting to the media data to identify one or more patterns of sound,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.

 Claims 3, 11 and 19:
the combination of Harb’506/ Kansara discloses the limitations as shown above.
Harb’506  further discloses:
wherein sending the instruction that causes the external computing device to perform the identified computational action comprises, while causing one or more speakers to output the particular advertisement content, sending an instruction that causes the external computing device to display a coupon associated with the particular advertisement content (see at least paragraph 25 (n the Connected Radio, different audio content may be sent to each different user during the ad play time. That is, when the ad plays, the over-the-air audio content is replaced by a streaming audio via the data connection to play and display different ads or content to different listeners to the same radio frequency. For example, if two drivers are listening to the same station and a radio ad airs, listener 1 may hear an ad about food while listener 2 hears an ad about cars, depending on the listener profile or interests and other factors. Similarly, in television applications, different audio and video content can be streamed to the viewer, wherein the content is selected by the viewer's profile or preferences.);
 
Claims 4-7, 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harb, US PUB No: 2020/0228215 A1  in view of Kansara, US Pub No: 2015/0319,506 A1  in view of Harb, US Pub No: 2018/0189800 A1.

Claims 4, 12: 
the combination of Harb’506/ / Kansara discloses the limitations as shown above.
the combination of Harb’506/ / Kansara does not specifically discloses, but Harb’800  however discloses:
determining a geographic location of the vehicle-based media system (see at least paragraph 209 (The secondary (or supplemental) media item may have a geographic correspondence to a determined location of the media reproduction device. The secondary media item may be, for example, a geo-targeted advertisement advertising a happening or event pertaining to the primary media item in geographic location corresponding to the determined location of the media reproduction device. The secondary media item may also be, for example, a link, such as an internet link to, for example, a site associated with the primary media item);
wherein sending an instruction that causes the external computing device to a coupon associated with the particular advertisement content further comprises: identifying the computational action based at least on the identified reference audio content comprises sending an instruction that causes the external computing device to display a coupon associated with (i) the particular advertisement content and (ii) information associated with the determined geographic location of the vehicle-based media system and the particular advertisement content (see at least claim 9 (herein the NPD identifies an advertisement now playing on the radio station, and the compiled detail information comprises at least one of related coupons, pictures, product or service description associated with the product or service identified in the advertisement now playing) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb’506 / Kansara’s  audio fingerprinting to the media data to augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of Harb’800  including geographic and coupon radio broadcast content synchronization ,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.

Claim 5:
the combination of Harb’506/Kansara discloses the limitations as shown above.
the combination of Harb’506/ Kansara does not specifically discloses, but Harb’800  however discloses:
determining address information of a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement and, wherein the associated information comprises the address information of the business (see at least paragraph 103 and fig.2 with the associated text (an example of an integrated and interactive radio advertising campaign coordinated by interactive radio server 104 for Hutchinson Plumbing. Display screens for each of mobile telephone 110, laptop 106 and car stereo 108 are shown displaying advertising for Hutchinson Plumbing. Display of such advertising may be coordinated by interactive radio server 104 and may be shown at substantially the same time of day, responsive to receiving messages 124 and/or in association with a playlist 116. Timing for transmission of supplemental data 128 may be associated with receipt of message 124. In an example, interactive radio server 104 may also associate display of advertising data related to Hutchinson Plumbing in a website associated the radio station 134 with broadcasting of an audio advertisement by radio station server 102);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb’506 / Kansara’s  audio fingerprinting to the media data to augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of Harb’800  including geographic and coupon radio broadcast content synchronization ,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.
Claim 6:
the combination of Harb’506/ / Kansara discloses the limitations as shown above.
the combination of Harb’506/ / Kansara does not specifically discloses, but Harb’800  however discloses:
wherein the associated information comprises a prompt to navigate to a business nearest the determined geographic location of the vehicle-based media system and associated with the particular advertisement content  (see at least paragraph 103 and fig.2 with the associated text (an example of an integrated and interactive radio advertising campaign coordinated by interactive radio server 104 for Hutchinson Plumbing. Display screens for each of mobile telephone 110, laptop 106 and car stereo 108 are shown displaying advertising for Hutchinson Plumbing. Display of such advertising may be coordinated by interactive radio server 104 and may be shown at substantially the same time of day, responsive to receiving messages 124 and/or in association with a playlist 116. Timing for transmission of supplemental data 128 may be associated with receipt of message 124. In an example, interactive radio server 104 may also associate display of advertising data related to Hutchinson Plumbing in a website associated the radio station 134 with broadcasting of an audio advertisement by radio station server 102);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb’506 / Kansara’s  audio fingerprinting to the media data to augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of Harb’800  including geographic and coupon radio broadcast content synchronization ,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.

Claims 7,  13 -15:
the combination of Harb’506/ / Kansara discloses the limitations as shown above.
the combination of Harb’506/ / Kansara does not specifically discloses, but Harb’800  however discloses:
determining whether a business associated with the particular advertisement content is within a threshold proximity to the determined geographic location of the vehicle-based media system and, if the business is within the threshold proximity, the associated information comprises a prompt to navigate to the business (see at least paragraph 217 (based upon the artist or song, and location, information related to the or by the artist is sent to the receiver. For example, a tweet from Wild-Willy urging fans to get tickets to his new concert “Driving over Bad People Cars” may be propagated to receivers in the vicinity of the concert when the receiver is receiving and reproducing a work by Wild-Willy. This may be done via a radio station in the vicinity propagating the tweet to the receiver together with the song data, also, the QUU system may propagate the Wild-Willy tweet to the receiver based on received location data and this may be done via a QUU module in the receiver. The Wild-Willy tweet will be displayed on the receiver display, allowing the trucker to know there will be a concert by Wild-Willy in his immediate vicinity while he is listening to Wild-Willy);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb’506 / Kansara’s  audio fingerprinting to the media data to augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of Harb’800  including geographic and coupon radio broadcast content synchronization ,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.

Claim  16:
the combination of Harb’506/ / Kansara discloses the limitations as shown above.
the combination of Harb’506/ / Kansara does not specifically discloses, but Harb’800  however discloses:
wherein the displayed coupon further comprises one or more of (i) a Quick Response (QR) code associated with the particular advertisement content, (ii) a logo associated with the particular advertisement content, (iii) an image of a food item associated with the particular advertisement content, or (iv) product information associated with the particular advertisement content (see at least paragraph 217 (based upon the artist or song, and location, information related to the or by the artist is sent to the receiver. For example, a tweet from Wild-Willy urging fans to get tickets to his new concert “Driving over Bad People Cars” may be propagated to receivers in the vicinity of the concert when the receiver is receiving and reproducing a work by Wild-Willy. This may be done via a radio station in the vicinity propagating the tweet to the receiver together with the song data, also, the QUU system may propagate the Wild-Willy tweet to the receiver based on received location data and this may be done via a QUU module in the receiver. The Wild-Willy tweet will be displayed on the receiver display, allowing the trucker to know there will be a concert by Wild-Willy in his immediate vicinity while he is listening to Wild-Willy); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Harb’506 / Kansara’s  audio fingerprinting to the media data to augment content over the air in connected radio and/or mobile application synchronized with the over the air broadcast radio displaying data associated with the teaching of Harb’800  including geographic and coupon radio broadcast content synchronization ,  with the motivation of providing radio listeners with augmented content that is personalized to the radio listener or television viewer based on their individual preferences, interests, and other personal profile factors.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Clemmer, US Pub No: 2014/0172961 A1, teaches system and method for providing matched multimedia video content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 571-270-5491.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3681